Conviction is for assault with intent to murder. Punishment, five years in the penitentiary.
Motion for new trial was overruled on July 26, 1921, and on the same day appellant, seeking enlargement pending appeal, entered into recognizance as follows:
"The State of Texas DISTRICT COURT, HARRISON COUNTY vs. No. 14704.                          July Term, A.D. 1921. John Staten.
On this 26th day of July, A.D. 1921, came into open Court the defendant, John Staten, accompanied by R.A. Hall, Joe S. Brown and S.B. Hall, who were tendered and accepted as sureties; and thereupon the said John Staten, as principal, and the said R.A. Hall, Joe S. Brown and S.B. Hall, as sureties, acknowledged themselves to be indebted to the State of Texas, the said principal in the sum of Seven Hundred and Fifty and no/100 ($750.00) Dollars, and the said sureties in the sum of Seven Hundred and Fifty and no/100 ($750.00) Dollars, each, to be levied of their respective goods and chattels, lands and tenements, but to be void, nevertheless, in case the said principal shall well and truly make his personal appearance before the Honorable District Court of Harrison County, Texas, at the Court House of said County in Marshall, on the instanta 1921, and there remain from day to day and from term to term of said court to answer the State of Texas upon a charge by indictment duly presented and pending in said Court. Wherein the said John Staten is accused of the offense of assault to murder."
It may be seen at a glance that the foregoing instrument is an *Page 267 
appearance recognizance only and in no particular complies with Article 903, C.C.P., providing for recognizance pending appeal. No jurisdiction is conferred upon this court by such an obligation. Westbrook v. State, 88 Tex.Crim. Rep., 227 S.W. Rep., 1104; Sanders v. State, 83 Tex.Crim. Rep., 201 S.W. Rep., 411; Lopez v. State, 85 Tex.Crim. Rep., 212 S.W. Rep., 954; Sauer v. State, 90 Tex.Crim. Rep., 236 S.W. Rep., 721. (For other authorities see collation under Article 903, Vernon's Texas Civ.  Crim. Statutes, 1922 Supplement.)
The appeal must be dismissed.
Dismissed.
                           REHEARING.                       December 20, 1922.